Citation Nr: 1718736	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  07-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. An, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Army from July 1994 to November 1994 and from March 1995 to July 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has subsequently transferred to the RO in Waco, Texas.

This case was previously before the Board in July 2011 and most recently in August 2015 where the issue of entitlement to service connection for a low back disability was denied and the remaining issues remanded for additional evidentiary development.  

In September 2016, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an Order granting a Joint Motion for Partial Remand (Joint Motion) to vacate, in part, the August 2015 decision denying service connection for a low back disability, and remanded the matter to the Board.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's low back disability was not manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by a letter issued in May 2006.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist the Veteran in obtaining relevant records has also been satisfied.  The Veteran's service treatment records, VA medical records, Social Security Administration records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his low back disability claim.  

Further, the Veteran was afforded a VA examination in October 1999, December 2007, August 2011 and a supplemental medical opinion rendered in August 2011 and July 2012.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection 

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement). Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Factual Background 

The Veteran contends that his current low back disability had onset during service or otherwise incurred coincident with his military service.

Service treatment records show the Veteran was in a motor vehicle accident in October 1995 and X-rays at that time revealed a normal cervical spine.  In January 1996, service treatment records show the Veteran was seen by medical personnel for low back pain.  The diagnostic assessment was "mechanical low back pain."  In February 1996, he was seen for complaints of low back pain for past three days.  The diagnostic assessment was "strain of lower lumbar."  In May 1996, the Veteran indicated presence of recurrent back pain on his Report of Medical History but the accompanying May 23, 1996 separation examination found the Veteran's spine was normal.  

Post-service treatment records demonstrate a normal lumbar spine.  Three months after separation, an October 1999 VA spine examination report shows a diagnosis of "mild recurrent low back strain."  During the clinical interview, the Veteran stated that he "did not put that down at the Separation Center at Fort Drum New York" regarding his back pain.  He reported that when he stands too long over an hour, his lower back is painful which has been present since 1996.  X-rays of the Veteran's lumbosacral spine were normal, revealing no deformity of the spine or any muscle spasm.  

Seven years later, X-rays of the Veteran's lumbosacral spine in May 2006 were again normal, disc interspaces were preserved with no significant arthritic changes found.  The assessment at that time was "chronic back pain."  In June 2006, clinical interview notes show the Veteran reported that symptoms of his low back pain started after spinal anesthesia was administered for his first arthroscopy of his knee in April 2002.  See Beckley VAMC records.  In August 2006, nursing triage notes again show the Veteran complained of low back pain that started when he received spinal anesthesia for his left knee surgery.  X-rays of the lumbosacral spine were normal in August 2006.  In September 2006, the diagnostic assessment was "chronic back pain with paresthesias since epidural 2002/2005." Id.  

In August 2006, the Veteran filed a claim for his low back condition under 38 U.S.C. § 1151 asserting that his symptoms of low back pain were due to improper care or skill he experienced related to the spinal anesthesia administered for the 2002 and 2005 knee surgeries.  His claim was denied on the basis that there was no evidence that the Veteran's chronic mechanical low back pain was caused by the spinal taps in either 2002 or 2005.  The December 2007 VA spine examination report showed there was documentation of chronic intermittent mechanical low back pain prior to the spinal taps.  

In June 2008, an MRI report showed "mild disc desiccation at L2-L3" and evidence of "disc protrusion indenting thecal sac" but no stenosis.  See Austin VAMC.  Subsequently, in August 2011, the Veteran was provided his third VA spine examination.  During the clinical interview, the Veteran reported having mild occasional back pain prior to 2000 but nothing significant and stated the condition began after having spinal anesthesia for knee surgery.  He complained of intermittent low back pain which has worsened over the years.  After performing imaging studies of the spine, arthritis was not documented.  He was diagnosed with "degenerative disc disease with bulging disc L2-3 without stenosis."  The VA staff physician concluded the Veteran's degenerative disc disease is more likely related to aging, injury, or use.  While the Veteran had documented incidents of low back strain in his service treatment records, the physician pointed out that there was nothing found to support a chronic condition.

In August 2011, the same VA physician provided an addendum opinion regarding the Veteran's claim for low back disability.  Citing a comprehensive review of the claims file, the physician found conflicting evidence and inconsistent reports from the Veteran.  The physician noted that although the Veteran previously claimed that the onset of his back pain was in service, "this is not what the veteran stated today in his history."  In August 2011, the Veteran reported having "very minor problems with his back prior to the spinal anesthesia and it was insignificant/ did not cause any significant problems to him."  The Veteran clearly stated that his back pain began after he had the spinal anesthesia and was chronic since then.  But, the physician explained that she did not find evidence for any complications including nerve injury due to the spinal anesthesia, and that "[b]ack pain from the procedure is most likely acute and self-limiting."  The physician opined that she is not aware of any chronic degenerative disc disease condition or disc herniation due to previous spinal anesthesia and concluded that degenerative disc disease with bulging discs is more likely related to aging, injury or use.  

In July 2012, in response to a request for an additional opinion regarding whether the current low back condition was caused in service or is secondary to his service connected disabilities, the same physician opined that the Veteran's current back condition is not related to military service, his shin splints, or his patellofemoral syndrome of the knees.  The physician noted that the Veteran "clearly states that his current back condition did not begin in service but after spinal anesthesia." She explained there was no evidence of a chronic back disability resulting from military service and that "this has been denied in the past."  To support her finding, the physician stated that "it is less likely than not that shin splints or patellofemoral pain syndrome will cause degenerative disc disease as seen in the patient."  

In December 2016, the Veteran submitted an affidavit stating that "[c]ontrary to my service medical records following the accident, I began experiencing severe pain in my entire back" and "further injured my lower back while lifting a generator" in service.  In regards to his knee surgeries after service, the Veteran stated the "spinal taps only caused me to experience severe, temporary flare-ups in my back" and that "the underlying pain itself has been affecting me since my car accident in service."  

In March 2017, the Veteran submitted a private medical report from a physician that conducted a phone interview with the Veteran and reviewed his claims file.  The medical report shows a summary of the Veteran's medical records reviewed.  Noting his disagreement with the August 2011 VA medical opinion, the private physician opines that the Veteran's "ongoing lumbar condition was initiated by an injury that occurred while in military service, specifically as a result of being involved in a car accident in October 1995.  This began a process of degeneration that has progressively worsened with time and use.  The causative factor was injury while in the military." 

Analysis

For the reasons expressed below, service connection is not warranted for a low back disability.  

Initially, that the Veteran has a current diagnosis of degenerative disc disease is not in dispute.  See August 2011 VA spine examination.  Regarding the in-service incident, service treatment records document that he was involved in a motor vehicle accident during military service.  As such, the current disability and in-service incurrence requirements are met.  However, in this case, the Board finds that the Veteran's statements regarding onset and continuity of his low back symptoms cannot be deemed credible.  Although the Board has no reason to doubt the Veteran's testimony as to the severity of his current symptoms of degenerative disc disease, the fact that the severity of his in-service back injury has increased noticeably with his recent recollection makes it doubtful that his current description is correct.  For instance, as early as June 2006 and again in August 2006, when he filed a 38 U.S.C. § 1151 claim, the Veteran unfailingly stated that his back pain started when he received spinal anesthesia in 2002.  The record also shows that during clinical interviews in December 2007, August 2011 and July 2012 for his VA spine examination, the Veteran explicitly denied that his current back condition was related to service.  Rather, he clearly stated that back problems, if any, were "insignificant" and "minor" prior to the spinal taps.  Now, the Veteran states, by way of affidavit in December 2016, his back pain is actually due to the car accident in service.  

As noted above, the inconsistencies in the Veteran's statements over the course of the appeal period are significant in this case.  The general sequence of his reports made in the context of seeking monetary VA benefits for his low back condition modifies based on his interest, such as seeking compensation under § 1151 or service connection, and therefore, are not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the Board concludes that any in-service injury was relatively minor and the Board's analysis will proceed based upon that premise.

Turning to the question of whether there is an etiological relationship between the Veteran's current low back condition (degenerative disc disease) and service, the Board notes that the record contains four separate VA medical opinions and one private opinion which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). When faced with conflicting medical opinions, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board accepts the October 1999, December 2007, August 2011, and July 2012 VA opinions constitute the most probative medical evidence of record.  After thoroughly reviewing the claims file, diagnostic tests and conducting a physical examination, the VA physicians provided a reasoned analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's low back condition to service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  The Board also finds the VA opinions highly probative regarding a finding that the Veteran's claimed condition is not caused or aggravated by his service-connected shin and knee disabilities.  The August 2011 physician provided thorough rationale supported by her medical expertise and consideration of the Veteran's pertinent medical history in finding there is no mention of any relation to knees or shin splints as a cause.  Considered together, the opinions support a finding that the Veteran's current condition of degenerative disc disease is not related to military service, including his service-connected knee condition, shin splints or due to spinal anesthesia for knee surgery.  

Conversely, the March 2017 private medical opinion appears to be based on a phone interview with the Veteran and the physician's review of the claims file.  Although the physician notes his review of the "entire VA claims file of 3,465 pages," the summary of medical records reviewed critically fails to include the October 1999 VA spine examination, and any discussion of the August 2006 Section 1151 claim.  The physician concluded that "his ongoing lumbar condition was initiated by an injury" and "[t]his began a process of degeneration that has progressively worsened with time and use."  As noted, the opinion however does not address the Veteran's changing narrative regarding the onset of current back pain symptoms since service, which the Board has already found lacks credibility. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Further, the private physician provides no explanation for the conclusory statement that that the Veteran's low back disability was caused "specifically as a result of being involved in a car accident" during service.  Accordingly, the Board assigns significantly less probative weight to this opinion.  

Finally, the Board will address arguments regarding an alternative theory of entitlement pursuant to 38 C.F.R. § 3.303(b)(2016) as raised in the Joint Motion and by Veteran's representative.  In the relevant part, the parties assert "that the first spinal tap Appellant underwent was in 2001, just two years after Appellant's separation of service ... which clearly implicated the theory of a continuity of symptomatology".  See Joint Motion, p. 3.  Appellant's counsel argues that the "Veteran's degenerative disc disease of the lumbosacral spine had its onset during service and continued after discharge to the present time." See Letter from Appellant's counsel dated April 11, 2017, pp.4 -5.  

Contrary to the Veteran's assertions, the Board finds that the required showing of continuity after discharge has not been met and further finds that continuity of symptomatology is not for application here. See 38 C.F.R. §§ 3.303(b), 3.307; Savage v. Gober, 10 Vet. App. 488 (1997); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Though degenerative disc disease may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required.  See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that degenerative disc disease of the spine manifested to a compensable degree within one year following the Veteran's discharge from service. Id.

Next, the Board finds there is no credible lay evidence of continuity of the same symptomatology.  While the Veteran now contends that he has had low back pain ever since the car accident in service, the evidence contemporaneous to the Veteran's service and in the years immediately following his service show that there were no abnormalities related to his spine, and he did not complain of any problems related to arthritis or affecting his bones or joints.  See radiology reports from October 1999, May 2006, and August 2006 showing a normal lumbar spine.  Rather, the earliest notation of symptoms of the Veteran's current degenerative disc disease was in June 2008, almost 9 years after separation, showing "disc desiccation at L2-L3" which was later diagnosed as degenerative disc disease in August 2011.  Although service treatment records show complaints of "low back pain," the assessment in service was "strain" which is attributable to muscle.  See October 1999 VA spine examination (reflecting a diagnosis of "mild recurrent low back strain").  The evidence shows that the Veteran's complaints of back pain in service were attributable to muscle, clearly distinguishable from his current symptoms of low back pain associated with degenerative disc disease, which is skeletal and not muscular.  Therefore, service connection for degenerative disc disease is not warranted on a presumptive basis. 38 C.F.R. §§ 3.303(b), 3.307.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current low back disability, to include diagnosed degenerative disc disease, was present in service, or manifested within a year following discharge from active duty.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


